Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In specification at paragraph [0045] line 6 “primary axis 4” is described, but is not labeled in the drawings.  In the specification at paragraph [0059] line 6 “coarse outer ring 114” is described, but is not labeled in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In the specification at paragraph [0001] line 1 the status of the parent application needs to be updated to its current status.
In the specification at paragraph [0049] line 11 “second image 76” is not clear since “76” has already been used to indicate the “first image”.
In the specification at paragraph [0063] lines 1 and 6 “transits” should be –transmits--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter et al (2005/0166410).
The device as claimed is disclosed by Richter et al with a housing 190 comprising a longitudinal axis (figure 3); a planar base surface (figure 3) extending parallel to the longitudinal axis; a first orientation sensor (paragraph [0061] lines 9-12) configured to measure an orientation of the housing with respect to the force of gravity, the first orientation sensor defining a first angular position relative to the planar base surface; a second orientation sensor (paragraph [0061] lines 9-12) configured to measure the orientation of the housing with respect to the force of gravity, the second orientation sensor defining a second angular position relative to the planar base surface, wherein the second angular position is oriented at a 90 degree angle (paragraph [0061] lines 9-12) with respect to the first angular position; and

a controller 40 that calculates an orientation of the housing based on the orientation measured by the first orientation sensor and the orientation measured by the second orientation sensor.
With respect to claim 5 Richter et al discloses the controller calculates the orientation by calculating an average of the orientation measured by the first orientation sensor and the orientation measured by the second orientation sensor (the compound angle display would inherently include averaging the two sensor outputs).
With respect to claim 7 Richter et al discloses a display 20 that emits an image that corresponds to the calculated orientation of the housing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al (2005/0166410) in view of Marantz (5,136,784).
The device as claimed is disclosed by Richter et al as stated in the rejection recited above for claims 1, 5, and 7, but lack the first orientation sensor is oriented at a 45 degrees angle in a first direction with respect to the base surface and (claim 3) wherein the second orientation sensor is oriented at a 45 degrees angle in a second direction with respect to the base surface, wherein the second direction is opposite the first direction.
Marantz teaches using two gravity operated sensors 24, 30 that are oriented 90 degrees relative to each other and 45 degrees relative to the longitudinal axis so the readouts can be combined into an output displayed on the front of the device to output the orientation of the device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient the two sensors of Richter et al with the first orientation sensor is oriented at a 45 degrees angle in a first direction with respect to the base surface and wherein the second orientation sensor is oriented at a 45 degrees angle in a second direction with respect to the base surface, wherein the second direction is opposite the first direction as taught by Marantz so the readouts can be combined into an output displayed on the front of the device to output the orientation of the device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-12, and 15-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,092,435. Although the claims at issue are not identical, they are not patentably distinct from each other because the applications claims remove obvious non-essential limitations from the patented claims, such as, the housing having a top surface (inherent), the display (inherent), and the image of the display having two images as claimed which is not necessary for the device to operate and would have been obvious to remove as well as since the applications claims are open ended comprising claims the limitation can be present without being claimed.  With respect to claim 2 the orientation of the two sensors being 45 degrees relative to each other is old and well known (Marantz as stated above) and also would have been an obvious modification by one of ordinary skill in the art.
Allowable Subject Matter
Claims 4, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855